Citation Nr: 1645009	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-43 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran had active duty service from November 1965 to August 1967. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015 the Board denied the Veteran's appeal.  In June 2016 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion of the parities, dismissed the appeal for a total rating based on unemployability due to service-connected disability, and remanded the issue of entitlement to service connection for erectile dysfunction for action in compliance with the joint motion.

The record before the Board consists of a physical claims file along with electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran claims that service connection is warranted for erectile dysfunction as secondary to his service-connected PTSD.  Specifically, he asserts that medication prescribed for his service-connected PTSD has either caused or aggravated his erectile dysfunction.  

The June 2016 joint motion, the parties agreed that the evidence provided by the October 2009 VA genitourinary examination did not provide a proper foundation as to whether the Veteran's PTSD medication was the cause of his erectile dysfunction.   The joint motion states that on, "remand the Board must obtain a medical opinion as to whether Appellant's ED was aggravated by his PTSD medication."  

The joint motion also states that remand was required for the Board to address the, "theory of entitlement to service connection for ED, and for polysubstance abuse secondary to PTSD."  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for substance abuse as secondary to PTSD.  	

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  Then, the Veteran should be scheduled for a VA examination by a psychiatrist or psychologist.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies or testing should be performed.  

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state an opinion as to whether substance abuse has been present during the period of the claim.  If not, the examiner should state why such a diagnosis is not warranted.  If substance abuse has been present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's PTSD.  

If the examiner believes that a substance abuse disorder has been permanently worsened by the Veteran's PTSD, the examiner should attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the extent of disability that is attributable to the aggravation.

The supporting rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to address the etiology of his erectile dysfunction.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Following the examination and the review of the Veteran's pertinent history, the examiner should address the following: 

a.  Is there a 50 percent or better probability that the Veteran's erectile dysfunction was caused by the service-connected PTSD, to include medications prescribed for the PTSD?

b.  If not, is there a 50 percent or better probability that the Veteran's erectile dysfunction was permanently worsened by his service-connected PTSD, to include medications prescribed for the disorder?  

If the examiner believes that the erectile dysfunction has been permanently worsened by the Veteran's PTSD, the examiner should attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the extent of disability that is attributable to the aggravation.

c.  Is there a 50 percent or better probability that the erectile dysfunction was caused by substance abuse?  

d.  If not, is there a 50 percent or better probability that the erectile dysfunction was permanently worsened substance abuse?

If the examiner believes that the erectile dysfunction has been permanently worsened by substance abuse, the examiner should attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the extent of disability that is attributable to the aggravation.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  


5.  The RO or the AMC also should undertake any additional development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for substance abuse and inform the Veteran of his appellate rights with respect to the decision.

7.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

